Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on the new combination of references used in the current rejections.
The arguments pertaining to the reference Palma on claims 1 and 4-5 have been considered and the rejection has been modified to use a different reference to teach the “distal blade tip portions” and “each distal blade tip portion having a distal blade tip vortex control device”. See the rejection below for details.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each distal blade tip vortex control device comprises a spiroid” in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a distal blade tip vortex control device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the tip vortex control device identified in the specification is a spiroid (par. 37/51) or a winglet (par. 51).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,168,439 (Palma), in view of U.S. Publication 2012/0217754 (Fukami).

Regarding claim 1, Palma teaches a rotor base (element 80, Fig. 3) coupled to a generally horizontal supporting surface (element 15, Fig. 2) and rotatable about a rotor-base axis generally perpendicular to the supporting surface (Col. 1, Lines 6-25); a plurality of blade elements (element 94-96, Fig. 1) extending from the rotor base and having distal blade tip portions (distal portions of element 94-96), and blade base portions (blade base portions of element 94-96 by element 83, Fig. 3) opposite the distal blade tip portions, wherein the blade base portion is coupled to the rotor base, each blade element having a respective angle of attack (Col.1, Lines 6-25), each blade base portion (element 83, Fig. 3) having a base-portion axis generally perpendicular to the rotor base, each blade element being rotatable about its respective base-portion axis (Blades 94-96 rotate about element 83) thereby altering the respective angle of attack of each respective blade element; and a coordinating rotor (element 20 and 90) 

Palma does not teach distal blade tip portions characterized in that each distal blade tip portion has a distal blade tip vortex control device. 

Fukami teaches a wind turbine blade with a winglet provided at the blade tip (Fig. 1).
 “The upper limit of blade efficiency is approximately 0.5 because of (1) efficiency loss due to swirl (rotation) of a blade wake, (2) efficiency loss due to air resistance on a blade section, and (3) efficiency loss due to a wing tip vortex. In the above (1), the loss can be reduced by setting the rotational torque to be smaller according to the law of conservation of angular momentum (i.e. by accelerating the rotational frequency). On the other hand, in the above (2), as the rotational frequency becomes higher, the loss due to air resistance tends to become greater. Therefore, there is a conflict relationship between the above (1) and the above (2), and it is difficult to cope with both. However, the above (3) can be improved by modifying the blade tip shape, so as to enhance the efficiency.”, (par. 5).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Palma with the teachings of Fukami to provide a distal blade tip portions with a distal blade tip vortex control device. Doing so, would enhance the efficiency of the wind turbine.

Regarding claim 2, Palma teaches an electrical-power generator (element 65) coupled to the rotor base.

Regarding claim 4, Palma as modified above (see modification in which the winglet of Fukami was incorporated) teaches each distal blade tip vortex control device (see Fukami, element 3, 3a, 3b, Fig. 1) comprises a winglet (see Fukami, element 3, abstract).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Fukami, in further view of US Patent 6,448,668 B1 (Robitaille).

Regarding claim 3, Palma teaches the invention of claim 1.
Palma is silent to the rotor base being flush with the terrestrial surface.
Palma further teaches that the wind turbine is mounted on a ground level (Col. 1, Line 24) 

Robitaille teaches the supporting surface is formed within a recess (element 39, Fig. 2) of a terrestrial surface (element 37), said rotor base (element 42, Fig. 1) is substantially flush with the terrestrial surface 

It would be obvious to one of ordinary skill in the art before the effective filing date to have modified Palma with the teachings of Robitaille to mount the wind turbine to be substantially flush with the terrestrial surface because a person of ordinary skill in the art would look to the prior art for known ways to provide a suitable support structure. Doing so is simply applying known structural arrangements to yield predictable results of supporting the vertical wind turbine.

Claim 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of U.S. Patent 6,260,809 (Egolf).

Regarding claim 1, Palma teaches a rotor base (element 80, Fig. 3) coupled to a generally horizontal supporting surface (element 15, Fig. 2) and rotatable about a rotor-base axis generally perpendicular to the supporting surface (Col. 1, Lines 6-25); a plurality of blade elements (element 94-96, Fig. 1) extending from the rotor base and having distal blade tip portions (distal portions of element 94-96), and blade base portions (blade base portions of element 94-96 by element 83, Fig. 3) opposite the distal blade tip portions, wherein the blade base portion is coupled to the rotor base, 

Palma does not teach distal blade tip portions characterized in that each distal blade tip portion has a distal blade tip vortex control device. 

Egolf teaches:
“It is well known that the vortex formed at the tip of aircraft wings and blades moving relatively through the air may give rise to some undesirable resulting effects. One such effect is the resultant increase in drag on the wing caused by the tip vortex.” – (Col. 1, Lines 9-11).

“Blade vortex interaction (BVI) noise, associated with the operation of aircraft having rotary-wing blades, is abated by the inclusion of an ovate loop tip (20) at the tip portion (16) of each of the rotary wing blades. The ovate loop tip (20) is substantially ovate in 

Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date to have modified Palma with the teachings of Egolf to provide a distal blade tip portions with a distal blade tip vortex control device. Doing so, would enhance the efficiency of the wind turbine by reducing the intensity of the resulting tip vortex while reducing stresses on the blade.

Regarding claim 5,  Palma as modified above (see modification in which the winglet of Egolf was incorporated) teaches each distal blade tip vortex control device (see Egolf, element 20, Fig. 3B)  comprises a Spiroid (see Egolf, element 20).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose telephone number is (571)272-0381.  The examiner can normally be reached on Mon - Fri (7:30 am - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAKEEM M ABDELLAOUI/Examiner, Art Unit 3745                                                                                                                                                                                                        



/David E Sosnowski/SPE, Art Unit 3745